Name: Commission Regulation (EEC) No 1364/86 of 7 May 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 5 . 86 Official Journal of the European Communities No L 120/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1364/86 of 7 May 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , of 2,25 % , a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Regulation (EEC) No 1676/85,  for other currencies, an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies recorded for a given period in rela ­ tion to the Community currencies referred to in the previous indent, and the aforesaid coefficient ; Whereas these exchange rates being those recorded on 6 May 1986 ; Whereas the aforesaid corrective factor affects the entire calculation basis for the levies , including the equivalence coefficients ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 720/86 to today's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto , Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3793/85 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation (EEC) No 1676/85 of 11 June 1985 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy ('), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , HAS ADOPTED THIS REGULATION : Whereas the import levies on cereals , wheat and rye flour, and wheat groats and meal were fixed by Commission Regulation (EEC) No 720/86 (4) and subsequent amending Regulations ; Article 1 The import levies to be charged on products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 shall be as set out in the Annex hereto . Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 367, 31 . 12 . 1985, p . 19 . Article 2 This Regulation shall enter into force on 8 May 1986 . (') OJ No L 164, 24 . 6 . 1985, p. 1 . (4) OJ No L 65, 7 . 3 . 1986, p. 31 . No L 120/2 Official Journal of the European Communities 8 . 5 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 May 1986 . For the Commission Frans ANDRIESSEN Vice-President ANNEX to the Commission Regulation of 7 May 1986 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies Portugal Third country 10.01 B I Common wheat , and meslin 8,11 1 75,30 10.01 B II Durum wheat 31,61 225,1 9 (') ( v) 10.02 Rye 46,32 1 63,40 (6) 10.03 Barley 41,18 168,39 10.04 Oats 80,34 160,87 10.05 B Maize , other than hybrid maize for \II sowing  1 55,74 (2) 0 10.07 A Buckwheat  0 10.07 B Millet 41,18 50,1 1 (4) 10.07 C Grain sorghum  163,21 (4) 10.07 D I Triticale 0 0 10.07 D II Canary seed ; other cereals o o 1 1.01 A Wheat or meslin flour 26,89 260,96 1 1 .0 1 B Rye flour 80,38 244,30 1 1 .02 A I a) Durum wheat groats and meal 62,83 362,88 ' 11.02 A lb) Common wheat groats and meal 26,24 279,04 ') Where durum wheat originating in Morocco is transported directly from that country to the Community , the levy is reduced by 0,60 ECU/tonne . 2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. J ) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne . 4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . *) Where durum wheat and canary seed produced in Turkey are transported directly from that country to the Community , the levy is reduced by 0,60 ECU/tonne . 6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regula ­ tion (EEC) No 2622/71 . ^ The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale).